Title: To Thomas Jefferson from John Drayton, 12 September 1802
From: Drayton, John
To: Jefferson, Thomas


          
            Sir
            So. Carolina Charleston Septr. 12th: 1802.
          
          By letters in my possession from Colonel Wade Hampton of this State at New York, I am informed, that notwithstanding all the French Commodore’s promises to the Mayor of New York, it can be proven the French Negro incendiary prisoners on board the French Vessels, are about to be landed clandestinely on the coasts of the Southern States of our Union.
          The situation of Carolina, the feelings of her inhabitants jealously alive at all times to matters which may in the least affect the Negro property they possess, and my own public duty, imperiously required, my taking immediate steps on the occasion. I accordingly wrote a letter on the subject to the French Agent at this place Citizen Chancognie; a copy of which, with his answer, are inclosed. I have also, issued Orders to the Military of this State, to oppose their landing by force of Arms: and have also sent out two scout Pilot boats, to give as early information as possible, respecting any attempt of the Kind which may be made on our coasts. I have also written on the subject, to the Governors of No. Carolina, & Georgia.
          I consider it my duty, to transmit you this information: not doubting, but you will take such steps in the premises, as the information you receive, and the interests & safety of the Southern States a respectable part of the American Union, shall require.
          With high respect & consideration I have the honor to subscribe myself Sir Yr. Mo. obt. S.
          
            John Drayton.
          
          
            NB. In one of the letters written by Col. Hampton on the above subject, mention is made, that two sloops were put into a sudden state of preparation at Newark, having an unusual quantity of provisions & water put on board; & platforms erected in their holds—They sailed: & in the evening were along side of the French frigates in New York harbour, & have not been heard of since—☞ One of our pilots informed me yesterday, that one of them, had passed our bar, bound for the river St. Marys.
          
        